                                                                                Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ANTHONY L. SCHILLER,

      Plaintiff,

v.                                                         4:19cv195–WS/HTC

MADISON C.I. WARDEN
MR. COLLINS, et al.,

      Defendants.


                              ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 11) docketed June 26, 2019. The magistrate judge recommends that this action

be dismissed without prejudice based on the plaintiff’s failure to keep the court

apprised of his mailing address. The plaintiff has filed no objections to the

magistrate judge’s report and recommendation and has otherwise failed to

prosecute his case. Accordingly, it is ORDERED:

      1. The plaintiff's complaint and this action are DISMISSED without

prejudice for failure to prosecute.
                                                                            Page 2 of 2


      2. The clerk shall enter judgment stating: "All claims are dismissed without

prejudice."

      DONE AND ORDERED this 28th             day of    August     , 2019.



                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
